Citation Nr: 1730643	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to a service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board has remanded the Veteran's appeal on four prior occasions.  In August 2012, the Board remanded the matter so the Veteran could obtain an examination and opinion for his sleep disorder and cognitive disorder, as well as to obtain his Social Security Administration records.  In March 2015, the Board remanded this matter because the October 2012 examiner failed to determine whether the Veteran's sleep disorder was related to his service-connected PTSD.  

The Board remanded once again in January 2016 because the examiner failed to address the December 2012 medical study submitted by the Veteran and offered no supportive clinical rationale for her negative nexus opinion.  This matter was recently remanded in December 2016 because the RO did not select a new examiner other than the one that provided the April 2015 examination opinion, and the opinion failed to address the December 2012 medical study.  The appeal has returned to the Board for further appellate review.  

As discussed below, the Board finds there has not been substantial compliance with its prior remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his obstructive sleep apnea results from his service-connected PTSD.  The record contains a January 2017 VA sleep apnea examination report, which, following formal evaluation, confirms the Veteran's diagnosis of obstructive sleep apnea.  The VA examiner stated that any sleep apnea was not related to service and more than likely related obesity because the Veteran's BMI in 2007 was 34, which is morbidly obese.  

However, the opinion regarding the Veteran's obstructive sleep apnea needs further medical guidance, because the VA examiner did not address the December 2012 medical study submitted by the Veteran.  The December 2012 sleep study found that among soldiers diagnosed with sleep apnea, comorbid PTSD was associated with significantly decreased CPAP machine adherence.  As noted in the prior remand, the Veteran had a documented history of trouble using his CPAP machine for several years.  The January 2017 examiner stated that he was not familiar with the December 2012 study, but the April 2015 examiner did comment on the medical study and he agreed with the findings.  In the January 2016 remand, the Board found that the April 2015 opinion was not adequate because the examiner failed to address the study and offered no supportive clinical rationale for her negative nexus opinion.  The December 2016 Board remand order specifically directed a new VA examiner to comment on the results of the December 2012 medical study submitted by the Veteran in February 2015.  

A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271.  Additionally, when VA undertakes to obtain a medical opinion, it must ensure that the medical opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the foregoing, the Board finds that the medical opinion provided in connection with the January 2017 VA examination does not substantially comply with the December 2016 remand order.  As such, a supplemental addendum opinion-based on full review of the record and supported by stated rationale-is needed to fairly decide the issue on appeal.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. app. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for obstructive sleep apnea and PTSD that is not currently of record.  Specifically, request that the Veteran provide the private treatment records or furnish appropriate authorizations to obtain, all outstanding, pertinent private records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), refer the Veteran's entire claims to a medical professional of appropriate expertise, other than the January 2017 VA examiner.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of the sleep disorder.

The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review.  The examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

The examiner is asked to provide an opinion addressing the following questions:

a. It is at least as likely as not (50 percent or greater probability) that any sleep disorder was caused by, or results from his service-connected PTSD?

b. Is it at least as likely as not (50 percent or greater probability) that any sleep disorder has permanently progressed at an abnormally high rate due to or as the result of his service-connected PTSD?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue of service connection for PTSD, to include on a secondary basis.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






